Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Muhammad Al-Mujahidin appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Al-Mujahidin v. McBride, No. 9:13-cv-02671-BHH, 2015 WL 402918 (D.S.C. Jan. 28, 2015). We dispense with oral argument because the *139facts and legal contentions are adequately presented in the materials before this court' and argument would not aid the decisional process.

AFFIRMED.